Citation Nr: 0018915	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Determination of an initial evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted service connection 
for PTSD and assigned a 10 percent evaluation.  The veteran 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review. 


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal, with symptoms of 
depressed mood, anxiety, suspiciousness, weekly panic 
attacks, chronic sleep impairment, and a GAF of 60.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD have been 
met, while the criteria for an evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§  3.102, 4.7, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that the current 10 percent 
evaluation for PTSD does not accurately reflect the severity 
of his disability.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

The veteran's DD-214 reveals that he was awarded the Purple 
Heart and the Combat Action Ribbon.  A private psychiatric 
evaluation was conducted in August 1998.  The veteran 
presented himself as irritable, extremely anxious, guarded 
and with a depressed mood.  He was oriented to place, person, 
time and situation.  His affect was restricted and his speech 
was clear.  His behavior appeared paranoid.  He was coherent 
and had no hallucinations or delusions and denied any other 
psychotic symptoms.  There were no loose associations, 
tangentiality, or circumstantiality.  The psychologist stated 
that the veteran may not always function at his full 
intellectual capacity due to the disruptive effects of his 
underlying emotional tensions.  

The veteran reported at least one panic attack weekly.  He 
denied any current homicidal or suicidal ideation.  His 
thought content was confined to the point of preoccupation 
with events of the Vietnam War and he stated that he cannot 
complete tasks and has difficulty concentrating and staying 
focused.  He reported having violent nightmares and being 
unable to sleep normally since his return from Vietnam.  He 
further reported having extreme difficulty controlling his 
anger.  The psychologist stated that the veteran had 
pronounced impairment due to transient symptoms such as 
stress, sleep impairment, panic attacks, anxiety and 
depression, that decrease his ability to perform occupational 
tasks.  In addition, the veteran had intrusive symptoms such 
as flashbacks, concentration difficulties, emotional 
discontrol, heightened startle response, irritability, 
anxiety, guilt, loneliness, and sleep disturbances.  The 
diagnosis was chronic PTSD and the veteran's Global 
Assessment of Functioning (GAF) score was determined to be 
60.  

Based on this evaluation, and the fact that the veteran had 
been involved in combat, the RO, in October 1998, granted 
service connection for PTSD, and assigned a 10 percent 
evaluation.  

At his November 1999 personal hearing, before the undersigned 
traveling Member of the Board, the veteran testified that he 
suffered from sleep impairment, waking up several times 
during the night, and he said that he never feels fully 
rested.  He said that he also suffered from panic attacks and 
would sometimes "go off the deep end, start yelling and 
screaming at somebody I'm working with."  He stated that 
this had not caused him to lose a job, but had affected his 
employment and had cost him promotions because his superiors 
were unwilling to put him in management positions.  He said 
that he normally would "see the writing on the wall" at a 
job and would leave before he was forced to.  He said that 
his anger would cause a lot of problems with getting along 
with friends, wives, girlfriends, and with his children.  He 
said that he had a tendency to isolate himself from people, 
and that, on weekends, he would often not leave the house.

He indicated that he would work long hours or work alone in 
effort to avoid dealing with other people.  He said that he 
had recently begun to have difficulty concentrating.  He 
testified that he had no close friends, that he had been 
divorced twice, and that he saw two of his children once 
every one to two years, and another child every three to four 
months.  He indicated that when he did see them, he was only 
able to do so for a day or two.  

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 10 
percent evaluation is warranted for PTSD with occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for PTSD resulting in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted where the disorder manifests 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Following a careful review of all the evidence, the Board 
finds that the evidence indicates that the veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks but that he is generally able to 
function satisfactorily and that his routine behavior, self-
care, and conversation are normal.  The veteran has symptoms 
of depressed mood, anxiety, suspiciousness, weekly panic 
attacks, and chronic sleep impairment.  The Board therefore 
finds that the evidence supports a 30 percent evaluation for 
PTSD.

The Board further finds, however, that the preponderance of 
the evidence is against a higher evaluation.  There is no 
evidence that the veteran has circumstantial, circumlocutory, 
or stereotyped speech, indeed he was described as coherent 
throughout his psychiatric evaluation, with no loose 
associations, tangentiality, or circumstantiality.  Nor were 
any speech abnormalities noted during his personal hearing.  
There is similarly no indication that the veteran has 
difficulty in understanding complex commands, has an 
impairment of short- and long-term memory, or that he suffers 
from impaired judgment or impaired abstract thinking.  

Furthermore, the Board notes that the veteran has been 
assigned a GAF score of 60.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A GAF of 51-60 score 
indicates "moderate symptoms . . . OR moderate difficulty in 
social, occupational or school functioning."  Id.  In view 
of the above findings, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 30 
percent for PTSD.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against an evaluation in excess of 30 percent, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A 30 percent evaluation is granted for PTSD.  An evaluation 
in excess of 30 percent is denied. 



		
               BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

